Citation Nr: 0904343	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for the orthopedic 
manifestations of a service-connected low back disability, 
currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for the neurological 
manifestations of a service-connected low back disability, 
currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
separate 10 percent rating for the neurological 
manifestations of a low back disability, effective August 29, 
2005, denied a rating in excess of 20 percent for the 
orthopedic manifestations of a low back disability, denied 
service connection for bilateral hearing loss, and denied 
entitlement to a TDIU rating.  By a June 2006 statement of 
the case, the RO increased the disability ratings for the 
orthopedic and neurological manifestations of the low back 
disability to 40 and 20 percent disabling, effective August 
29, 2005.

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  Since August 29, 2005, the orthopedic manifestations of 
the veteran's low back disability have been manifested by 
forward flexion of the thoracolumbar spine to more than 30 
degrees.  They have not been productive of six weeks of 
incapacitating episodes within the past 12 months.  Ankylosis 
has not been shown.  

3.  Since August 29, 2005, the neurologic manifestations of 
the veteran's low back disability have approximated no more 
than moderate incomplete paralysis of the sciatic nerve in 
the left lower extremity.  Neurologic manifestations in the 
right lower extremity have not been shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

2.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a low back disability  have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5236, 
5237, 5243 (2008).  

3.  The criteria for a rating higher than 20 percent for the 
neurologic manifestations of a low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The veteran contends that he developed bilateral hearing loss 
as a result of his active service.

The veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
His service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the 
veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the veteran was, however, 
exposed to acoustic trauma in service, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until August 2003.  Audiometric 
examination at that time revealed mild, dropping to severe 
sensorineural hearing loss in both ears.  He was issued 
hearing aids for each ear.  Subsequent records show 
maintenance of the prescribed hearing aids.  There are no 
further treatment records related to hearing loss until 
January 2006, when the veteran underwent VA audiological 
examination.

On VA examination in January 2006, the veteran reported that 
he had served in an artillery unit.  While he had not 
participated in combat, he frequently participated in 
training exercises which exposed him to acoustic trauma.  He 
stated that he had not been issued hearing protection for use 
during those exercises.  Following his separation from 
service, he worked as a farmer from 1961 to 1968, and from 
1968 to 1998 he worked as a truck driver.  With regard to 
current symptomatology, the veteran stated that in the last 
year or two he had begun to experience tinnitus.  

Audiometric examination demonstrated bilateral hearing loss 
that comports with VA requirements for consideration as a 
disability.  38 C.F.R. § 3.385.  In addressing whether it was 
as likely as not that the veteran's current bilateral hearing 
loss was related to acoustic trauma in service, the examiner 
determined that it was not.  The examiner reasoned that 
exposure to either impulse sounds or continuous exposure 
could cause a temporary threshold shift.  Such temporary 
shifts lasted for approximately 48 hours.  If 48 hours after 
noise exposure the shift had not resolved, a permanent 
hearing loss resulted.  Because permanent hearing loss 
resulting from noise exposure was apparent within 48 hours of 
exposure to acoustic trauma, a normal audiometric examination 
after exposure to noise indicated no permanent loss of 
hearing.  Because on separation from service the veteran's 
audiometric examination was normal, the examiner opined that 
he did not sustain any hearing loss as a result of exposure 
to noise in service.  

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  While the veteran purports 
that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The veteran's low back disability (partial hemilaminectomy of 
L4-S1, exploration of L5-S1 interspace with removal of 
herniated nucleus pulposus, with residual chronic low back 
pain) has been rated 40 percent disabling under DC 5243 
(intervertebral disc syndrome).  38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  Other applicable diagnostic codes include DCs 5237 
and 5242, which pertain to lumbosacral strain and 
degenerative arthritis of the spine, respectively.  38 C.F.R. 
§ 4.71a, DC 5237, 5242.  Those diagnostic codes are also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the veteran is already in 
receipt of a rating in excess of 20 percent, and thus neither 
DC 5003 nor 5242 may serve as a basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240),  spinal fusion (DC 5241), or 
degenerative arthritis of the spine (DC 5243).  Accordingly, 
the diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in this case for a maximum rating of 40 
percent in the absence of ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).  The veteran is already in receipt of a 40 percent 
disability rating.  Accordingly, the General Rating Formula 
for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating because ankylosis is not shown.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

On VA examination in October 2005, the veteran reported that 
on average he experienced flare ups of his back condition two 
to three times per week.  These flare ups were of moderate to 
severe intensity, and lasted from one to two days.  He stated 
that in the past year he had had two exacerbations which 
required him to seek acute care.  He denied, however, 
experiencing any incapacitating episodes under the criteria 
set forth in the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes with prescription o 
bedrest by a physician.  Additionally, the record does not 
otherwise reflect that he has experienced any incapacitating 
episodes since the year prior to filing his claim for an 
increased rating.  Accordingly, the Board finds that he is 
not entitled to a rating higher than 40 percent based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, treatment 
records dated from September 2004 to January 2006 show 
complaints of chronic back pain but do not demonstrate 
specific ranges of motion of the lumbar spine.  The veteran's 
February 2006 report of VA examination, however, shows 
flexion to 60 degrees, extension to 0 degrees, lateral 
bending to 20 degrees, bilaterally, and lateral rotation to 
20 degrees, bilaterally, which would warrant a rating of 20 
percent under the general rating formula.  The requirements 
for a rating higher than the current 40 percent rating under 
the general rating formula, unfavorable ankylosis of either 
the thoracolumbar spine or the entire spine, are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from August 2004 to April 2006 
show symptoms and assessments of radiculopathy into left 
lower extremity.  The radiculopathy into the left lower 
extremity was associated with 4/5 weakness, causing 
unsteadiness.  These records show that the veteran had absent 
Achilles and patellar reflexes on the left.  The veteran 
consistently denied experiencing radicular symptoms in the 
right lower extremity.  Sensation and strength were normal in 
the right lower extremity, and reflexes were intact.

On VA examination in October 2005, the veteran described 
experiencing parasthesias and pain radiating from his back 
down into his left foot.  Physical examination revealed that 
the left and right lumbar sacrospinal muscles were tender to 
palpation.  There was moderate guarding and mild atrophy of 
the left and right lumbar sacrospinal muscles.  There was, in 
addition, mild muscle spasm of the thoracolumbar spine.  The 
muscle spasm, localized tenderness, and guarding was severe 
enough to cause an abnormal gait.  Sensory examination 
revealed decreased sensation in the left lower extremity in 
primarily an L5 distribution.  Sensory examination of the 
right lower extremity was normal.

The findings in the medical records support a conclusion that 
the veteran has radiculopathy, which results in decreased 
sensation and impaired reflexes in the left lower extremity.  
He additionally has slightly decreased strength in the left 
lower extremity.  Testing of the right lower extremity, 
however, has been normal in all respects, and the veteran has 
not reported experiencing radicular symptoms in the right 
lower extremity.  The Board therefore finds that the 
veteran's radiculopathy symptoms affect only the left lower 
extremity and are primarily sensory in nature and compatible 
with an incomplete paralysis of the sciatic nerve that is no 
more than moderate in degree.  These manifestations warrant 
no more than a 20 percent rating under DC 8520.  The Board 
finds no evidence of organic changes, such as moderate muscle 
atrophy, or trophic changes that would warrant a higher 
rating or demonstrate more than a moderate degree of 
incomplete paralysis of the sciatic nerve.

The Board has determined that the veteran is entitled to no 
more than the current 40 and 20 percent disability ratings 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although he has complained of flare-ups, 
they occur only after certain activities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Furthermore, the evidence does not 
show that flare-ups result in any disability equivalent to 
ankylosis such that a higher orthopedic rating would be 
warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for veteran's back disability, 
but findings supporting ratings in excess of 40 and 20 
percent have not been documented.  In addition, it has not 
been shown that the service-connected back disability has 
required frequent periods of hospitalization or marked 
interference with employment beyond that contemplated by the 
currently assigned ratings.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the veteran's low back disability has not warranted a 
rating higher than 40 percent for the orthopedic 
manifestations, or higher than 20 percent for the neurologic 
manifestations.  As the preponderance of the evidence is 
against the claims for an increased rating, the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005, January 
2006, and March 2006, and a rating decision in January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2008).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the veteran has been granted a 40 percent 
disability rating for the orthopedic manifestations of a low 
back disability, and a 20 percent disability rating for the 
neurologic manifestations of a low back disability, for a 
combined disability rating of 50 percent.  The veteran has no 
other service-connected disabilities.  Accordingly, he does 
not meet the schedular requirements for a TDIU rating.  The 
issue, then, is whether the veteran's service-connected 
disabilities nevertheless prohibit him from sustaining 
gainful employment, such that a TDIU rating may be assigned 
on an extraschedular basis.  

In this regard, the Board finds that the record requires 
clarification. 

Treatment records dated in April 2005 show that the veteran 
stated that he aggravated his back while working as a yard 
man, raking leaves.  Records dated in August 2005 show that 
the veteran complained of progressively worsening back pain.  
He reported that he was on a limited income and that he 
relied upon yard work as a means of supplementing his income.  
He stated that he had been told by his physician that he 
needed to stop mowing and raking lawns because such 
activities would worsen his back disability.  Despite this 
advice, he was unwilling to quit working in lawn care because 
he needed the extra money to buy groceries.  In October 2005, 
the veteran stated that he continued to use a riding 
lawnmower.

In correspondence received from the veteran in February 2006, 
the veteran stated that he was no longer able to continue 
working as a yard man as a result of his low back disability.  
For that reason, he asserted he was entitled to a TDIU 
rating.

A VA examiner has yet been asked to render an opinion as to 
the overall effect of the veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may 
be present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and 
because it appears that the veteran is no longer working, the 
prudent and thorough course of action is to afford the 
veteran an examination on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims 
folder and the examination report 
should indicate that review.

2.  Then, readjudicate the claim for a 
TDIU rating, including whether referral 
of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


